Citation Nr: 1514439	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a knee disability; and if so, whether service connection for a right knee disability or a left knee disability is warranted.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a left wrist disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right bottom foot disability.

10.  Entitlement to service connection for a left bottom foot disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a stomach disability.

13.  Entitlement to service connection for a neck disability.

14.  Entitlement to service connection for right foot tingling.

15.  Entitlement to service connection for left foot tingling.

16.  Entitlement to service connection for right wrist carpal tunnel syndrome.

17.  Entitlement to service connection for left wrist carpal tunnel syndrome.

18.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent prior to February 7, 2013, and 50 percent disabling thereafter.

19.  Entitlement to an initial rating in excess of 40 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2012 rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2010 rating decision granted service connection for PTSD.  The September 2012 rating decision granted service connection for TBI and denied the remainder of the issues on appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

The decision below addresses the knee, PTSD and TBI claims.  The remaining claims are discussed in the remand section following the decision.


FINDINGS OF FACT

1.  Service connection for a knee disability was initially denied in a May 1991 rating decision on the basis that the Veteran's service treatment records were negative for a knee injury.  The Veteran did not appeal this decision.  

2.  Evidence received since the May 1991 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims of service connection for a left knee disability and a right knee disability.

3.  The Veteran does not have a left knee disability.

4.  The Veteran does not have a right knee disability.

5.  Prior to February 7, 2013, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

6.  From February 7, 2013, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.

7.  The Veteran's TBI symptoms with respect to memory, attention, concentration, and executive functions are productive of a level of severity of "2" for that facet of TBI.  None of the facets of TBI are associated with symptoms productive of level "3" severity or a total level of impairment.


CONCLUSIONS OF LAW

1.  The May 1991 RO decision, which denied the Veteran's claim of service connection for a knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claims of entitlement to service connection for left and right knee disabilities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for an initial 50 percent rating (but no higher) for PTSD prior to February 7, 2013 and a 70 percent rating (but no higher) thereafter, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, Diagnostic Code (DC) 9411 (2014).

6.  The criteria for an initial rating in excess of 40 percent for residuals of TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, DC 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters of April 2010, April 2011, and July 2012 satisfied the duty to notify provisions for the claims decided herein.  In any case, as to the PTSD and TBI claims, those appeals arise from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran has indicated that additional private treatment records may exist; however, when asked, he has not specified his service providers or authorized VA to obtain those records.  Thus, the duty to assist has been frustrated.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1992) (noting that "the duty to assist is not a one-way street"). 

The Veteran was provided a VA medical examination in April 2010, January 2011, January 2013, and February 2013 for these claims.  These examinations are sufficient evidence for deciding the claims.  Their reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Although it was requested at the Board hearing to have additional VA examinations, the Board finds that the examinations pertaining to these three claims are adequate and that additional examinations are not necessary including on the basis of a worsening of the disabilities as the evidence does not reflect there has been a worsening.  Thus, VA's duty to assist has been met for the knee, PTSD and TBI claims.

II.  Claims to Reopen

Service connection for a knee disability was denied in a May 1991 rating decision on the basis that the Veteran's service treatment records were negative for a knee injury.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In April 2010, the RO received a letter from the Veteran elaborating on the beginnings of his knee pain.  He indicated that they were injured during combat and that a doctor in the field told him to keep off his feet as much as possible.  His problems were further exacerbated by marching and carrying heavy loads after he returned from the Republic of Vietnam (Vietnam).

As this letter was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's claimed right knee disability and left knee disability incurred in service, it is material.  Additionally, the credibility of the evidence is presumed when assessing whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the May 1991 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a left knee disability and a right knee disability is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will proceed to address the merits of the reopened knee claims as the RO previously reopened and adjudicated these claims (including in the November 2013 statement of the case).  Thus, the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).


III.  Service Connection for Right Knee and Left Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran served in combat in Vietnam as reflected by his DD-214.  He was awarded a Combat Infantryman Badge.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  In the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's service treatment records are silent of any complaints or treatment for a left or right knee injury.  

The Veteran received a VA examination for his knees in March 1991 but no disability was diagnosed.  

The Veteran received another VA examination in January 2011 in connection with the reopened knee claim.  The Veteran reported that the condition has existed since 1966 and that it did not occur with trauma.  In both knees, it is characterized by weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  It causes difficulty standing and walking.  He reported that he is not receiving treatment, though in August 2010 he did incur an incapacitating episode for which bed rest was recommended.  The Veteran could not provide a name or phone number for the physician.  On examination, no disability was diagnosed in either knee.  None of the symptoms reported by the Veteran were found.  X-rays were taken of each knee that revealed very early osteoarthritic changes but the examiner concluded that they were not enough to warrant a diagnosis of degenerative joint disease.  

During testimony before the undersigned and in various writings submitted over the course of the appeal, the Veteran has alleged that his left knee disability and right knee disability are caused by the extensive physical activity he performed during active service, including carrying heavy loads and marching.  

On review of the evidence, the Board finds that the preponderance of the evidence establishes that the Veteran has disabling symptoms, but no actual disability.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  The Board acknowledges that the Veteran has testified that his left and right knee pain is related to service; however, he is not competent to diagnose a knee disability that is beyond the competency of a lay person as he lacks medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  The probative and persuasive evidence fails to show that the Veteran has an underlying disability entity manifested by leg pain, and, such alone is not a disability for VA compensation purposes.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The January 2011 VA examiner considered the Veteran's history, physical examination and radiographic testing, yet still determined there was no pathology.

Consequently, the claim must be denied.  Service connection is not warranted for either a left or right knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Initial Rating for PTSD

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO already created a staged rating regarding the 30 percent and 50 percent ratings.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted previously, when all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Facts

The Veteran underwent a VA examination in April 2010.  He reported that the symptoms began as a result of his experiences in Vietnam.  He has flashbacks and intrusive thoughts every day and nightmares 2 to 4 times a week, though he sleeps about 8 hours per night.  He has difficulty concentrating.  He stated that he has become a loner and that he does not want to interact with others.  He feels detached.  He has no close friends but he and his wife have been married for 34 years.  He has lost enjoyment in the recreational activities in which he did participate, and he gets depressed at times.  He reported being hypervigilant and having an exaggerated startle response to loud noises.  He tries to avoid media related to war or Vietnam.  He reports to being irritable and having outbursts of anger due to a lack of patience.  The Veteran reported that the severity of the symptoms was moderate and that the symptoms were constant.  He has no history of violent behavior or suicidal or homicidal ideation.  Since discharge from service, he worked in automotive retail for 30 years and more recently as a park ranger.  His PTSD has not caused him to miss work and he has maintained good relationships with his supervisors and co-workers.

On examination, orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact.  Affect and mood were anxious.  Thought process was appropriate and was able to understand directions.  He did not demonstrate slowness of thought or impaired judgment.  His abstract thinking was normal.  He did report, however, mild memory impairment, and noted that he has to write everything down.  Panic attacks, suspiciousness, delusions, hallucinations, obsessive compulsive behavior, and suicidal and homicidal ideation were all absent.

The examiner diagnosed Axis I PTSD and assigned a global assessment functioning (GAF) score of 61.  The examiner stated that the Veteran is capable of managing his own benefit payments but he is intermittently unable to perform activities of daily living.  He can, though, provide self care.  The examiner wrote that the best description of his current psychiatric impairment is that it causes total occupational and social impairment as supported by the fact that he intermittently cannot perform activities of daily living and because he has had PTSD symptomatology for 41 years.

In April 2010, the Veteran submitted a letter to VA in which he related his thoughts on his PTSD symptomatology.  In the letter he stated that he did not adequately describe his symptomatology and so he was providing a list of symptoms applicable to him that he found on the computer.  He listed recurrent intrusive distressing recollections, recurrent distressing dreams of events, hallucinations and dissociate flashbacks, inability to recall aspects of the trauma, diminished interest in significant activities, inability to show affection to others, feelings of detachment or estrangement, sense of bleakness with regard to the future, difficulty sleeping, intense psychological distress, irritability or outbursts of anger, inability to concentrate fully, and feelings related to guilt.  He provided a more detailed account of his employment history.  Between 2002 and 2010 he held 8 different jobs and was unemployed for various periods of time in between work.  He typically worked in automotive retail sales but his present job and the prior one were working in national parks.  Most of those jobs he held for approximately a year, though a couple was held for only a few months.  He is currently employed as a park ranger but he notes that his pay is one third of what he previously made in automotive retail sales.

In October 2010, the Veteran submitted another letter to VA further detailing his PTSD symptomatology.  He contended that his memory loss is worse than merely "mild" and that his short and long term memory is impaired.  He has "stress attacks" up to 3 or 4 times a week, but does not consider these panic attacks; he just feels stressed out and takes a shot of whiskey before bed to calm his nerves.  He has difficulty understanding complex commands and needs to write all instructions down on paper in order to remember them.  He has difficult problems dealing with humor, which he characterized as impaired judgment.  He stated that he struggles with depression on a daily basis and that he has feelings of guilt about Vietnam.  He carries a gun on his person at all times.

An October 2011 VA examination addendum separated the symptoms caused by the Veteran's PTSD and TBI.  Symptoms relating to PTSD included flashbacks, intrusive memories, nightmares, exaggerated startle response, and hypervigilance.  Symptoms relating to TBI included mild memory impairment, impairment in attention, concentration, and executive function, and mild impairment in visual spatial orientation.

The Veteran underwent another VA examination in February 2013.  He reported that he has been married for over 40 years and has maintained a positive relationship with his wife, parents and three children.  He denied any psychiatric difficulties in his family.  He has never received mental health support.  He has had passive suicidal ideation.  He denied any homicidal thoughts or actions.

The examiner marked that the Veteran's PTSD causes depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  The Veteran also reported overreacting to the sound of helicopters.

The examiner diagnosed PTSD and assigned a GAF score of 60.  He also noted that the Veteran had an axis III diagnosis of TBI and the symptoms of the two disabilities could be distinguished.  Attributable to the TBI was a diminishment of memory and a lack of focus and concentration that can have an impact on interpersonal relationships and periodic lack of impulse control.  The examiner concluded that these psychiatric disabilities cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner then noted that this analysis of occupational and social impairment is attributable to TBI and his difficulty with focus, concentration, and recalling complex commands unless he has the opportunity to write them down.

Analysis

In reviewing the evidence of record, the Board notes that the Veteran's symptoms of PTSD can be separated from his symptoms relating to residuals of a TBI.  With that in mind, his mild memory impairment, impairment in attention, concentration, and executive function, and mild impairment in visual spatial orientation are considered residuals of a TBI and are not contemplated in his rating for PTSD.  It would be pyramiding to include the TBI symptoms in the evaluation of PTSD.  See 38 C.F.R. § 4.14 (2014) (the evaluation of the same disability under various diagnoses is to be avoided).
  
Prior to February 7, 2013, there is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment with reduced reliability and productivity, supportive of a 50 percent rating compared to the already assigned 30 percent rating.  See 38 C.F.R. § 4.7.  The April 2010 VA examination demonstrated that the Veteran suffers from mild to moderate PTSD symptomatology and assigned a GAF score of 61, indicative of mild symptoms according to DSM-IV.  The examination report identified symptoms such as flashbacks, nightmares, sleep impairment, detachment from others, diminished interest in recreational activities, impaired impulse control, hypervigilant, and exaggerated startle response.  The examiner also noted that he intermittently is unable to perform activities of daily living, not including normal self care.  These symptoms and GAF score are generally representative of a 30 percent rating.  In an October 2010 letter submitted shortly after this VA examination, however, the Veteran claimed the presence of "stress attacks" occurring 3 to 4 times a week and that he needs to take a shot of whisky to calm his nerves before he goes to sleep.  While the Veteran did not identify this symptom as a "panic attack," and during the VA examination he expressly denied the occurrence of panic attacks, the Board finds that this symptom, as well as his impaired impulse control, is indicative of greater occupational and social impairment than that which approximates a 30 percent rating.  Resolving reasonable doubt in his favor, the Board finds that prior to February 7, 2013, the Veteran's PTSD is most closely approximated by the criteria for a 50 percent rating pursuant to DC 9411.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered the Veteran's April 2010 letter in which he listed a number of symptoms that he found on his computer in order to better express his level of impairment.  In regards to "hallucinations and dissociate flashbacks," the Board finds that his allegation of flashbacks is supported by the evidence of record but the occurrence of hallucinations is not and this symptom was expressly denied during the April 2010 VA examination.  His allegation of "intense psychological distress" is vague and his overall clinical picture during this time period does not approximate occupational and social impairment to a degree greater than that represented by a 50 percent rating.

The Board notes that the April 2010 VA examination report concluded that the Veteran suffers from total occupational and social impairment, and that the Veteran has alleged occupational impairment as well.  The Board discounts the conclusion of the VA examination as it is inconsistent with the remainder of the report.  To that end, during the examination, the Veteran reported that his disorder has not caused him to miss work and that he has maintained good relationships with his supervisors and coworkers.  Further, while he stated that he has no close friends, he did indicate a good relationship with his wife and family.  These facts indicate that the Veteran does not demonstrate total occupational and social impairment.  In regards to his own allegations, while the Veteran's account of his employment history indicates that he has switched jobs frequently he normally maintained these jobs for a period of a year.  The fact that he makes less at his current place of employment than he did previously working in another industry is not indicative of additional occupational impairment.  The Board finds that his level of occupational and social impairment is fully considered by a 50 percent rating.

The Veteran did not suffer from symptoms such as suicidal or homicidal ideation, hallucinations, near-continuous panic attacks, or deficiencies in his speech.  While he did suffer from impaired impulse control, the presence of a single symptom representative of a higher rating does not warrant a higher rating as it is the effect of the symptoms on the overall level of occupational and social impairment that is of primary concern.  38 C.F.R. § 4.126(a).  Here, the Veteran's level of occupational and social impairment has been described as mild, but the Board has sought to resolve reasonable doubt in his favor and award him a higher 50 percent rating due to the presence of more severe symptoms, including the impaired impulse control.  There is no indication that the Veteran's symptoms cause a level of occupational and social impairment greater than reduced reliability and productivity.  Accordingly, prior to February 7, 2013 a higher 70 or 100 percent rating is not appropriate.  See 38 C.F.R. § 4.130, DC 9411.

After February 7, 2013 (date of VA examination), there is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment with deficiencies in most areas, supportive of a 70 percent rating compared to the already assigned 50 percent rating.  See 38 C.F.R. § 4.7.  In addition to the symptoms previously discussed, the February 2013 VA examination revealed that the Veteran's PTSD is now also manifested by panic attacks and passive suicidal ideation.  While the examination report assigned a GAF of 60, indicative of moderate symptomatology, and noted that his occupational and social impairment is mainly attributable to his TBI, the Board finds that when resolving reasonable doubt in his favor, due to the presence of these additional symptoms the Veteran's overall clinical picture demonstrates an increase in the severity of his disorder and accordingly approximates an increase in occupational and social impairment to a level representative of a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As discussed above, such an increase in impairment is not demonstrated by the evidence of record prior to February 7, 2013, which is when it is factually ascertainable that an increase in severity occurred based on the facts found.

As with the previous rating stage, the evidence does not demonstrate that the Veteran's PTSD approximates total social and occupational impairment since February 7, 2013.  He presents none of the symptoms representative of such a rating, he maintains a good relationship with his wife, children, and family, and he is presently employed.  Thus, a higher 100 percent rating is not warranted.

In sum, after resolving reasonable doubt in favor of the Veteran, the Board finds that prior to February 7, 2013 a 50 percent rating is warranted, and a 70 percent rating is warranted thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

V.  Increased Rating for TBI

Legal Criteria

The Veteran seeks an initial rating in excess of 40 percent for residuals of a TBI.  The general provisions pertaining to ratings are noted in the PTSD rating section.

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under DC 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes apply to Diagnostic Code 8045.  See Notes (1)-(4), 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Facts

The Veteran underwent a VA examination in January 2011.  He reported headaches, numbness in the wrist and feet, tingling in the feet, and a burning sensation in the feet.  He reported mood swings, confusion, slowness of thought, and problems with attention and concentration.  He stated that he has difficulty understanding directions and that he is slow at reading.  He has trouble expressing himself with words.  He noted anxiety problems, described as nervous and jumpy, as well as depression.  He reported moderate memory problems which can be described as trouble remembering simple short and long term memories.  He claimed fatigue.  He reported hearing problems and hypersensitivity to sound and bright lights.  He indicated he is often restless and always has to be doing something.  He also generally feels discomfort in his legs and wrists.  He has dizziness which occurs 3 times per week but he does not have vertigo.  He has trouble sleeping.  He is impotent.  The general examiner did not find any residuals on objective testing.  He did conclude that the TBI was related to service and that the headaches experienced by the Veteran are not a residual of TBI.

A psychologist at that time addressed ten facets of cognitive screening.  There was mild impairment of memory, mildly impaired visual spatial orientation, subjective symptoms of headaches, no patience with people and difficulty comprehending written language.  Judgment, social interaction, orientation, motor activity and consciousness were normal.

An October 2011 VA examination addendum separated the symptoms caused by the Veteran's PTSD and TBI.  Symptoms relating to TBI included mild memory impairment, impairment in attention, concentration, and executive function, and mild impairment in visual spatial orientation.

The Veteran underwent a VA examination for residuals of a TBI in January 2013.  He reported that he does not take medication for his diagnosed condition.  In reporting findings of the level of severity of the Veteran's TBI residuals, the examiner utilized the criteria of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" but he did not indicate the numeric levels of impairment as used therein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Table labeled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

The examiner marked that the Veteran experiences mild memory loss, attention, concentration, or executive functions but that it was not confirmed by objective evidence on testing.  The Veteran has claimed memory issues cause problems with his family but at the same time he has maintained his job as a park ranger without problem.  He marked that the Veteran's social interaction is inappropriate most or all of the time, as the Veteran has reported that he can go from peaceful to anxious quite easily.  The examiner also marked that the Veteran experiences subjective symptoms, in the form of fairly constant headaches, that do not interfere with work, activities of daily living, or close relationships; however, in a separate headaches questionnaire, the examiner concluded that the Veteran's headaches were not a residual of TBI.  The Veteran's judgment, orientation, motor activity, visual spacial orientation, neurobehavioral effects, communication, and consciousness were normal.  

The examiner concluded that the Veteran's residuals related to TBI do not impact his ability to work.  He also noted that the Veteran complains of neck pain and that it is not a residual of TBI.

The examiner found that the Veteran is also diagnosed with PTSD and in February 2013 administered a separate VA examination for that mental disorder.  In that examination report he noted that the symptoms attributable to the TBI were a diminishment of memory and a lack of focus and concentration that can have an impact on interpersonal relationships and periodic lack of impulse control.  He added that due to the TBI, the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In various letters to VA and during his testimony at the Board hearing, the Veteran alleged that his impairment in memory is much worse than "mild."  He claims his memory loss has caused issues with his family.  He testified that he "can't remember my kids' birthdays, just all these dumb things."  He always needs to use a notepad to write things down or else he will forget.  He gave another example relating to work.  He stated that he sold cars for a living and with each add-on a customer would request (e.g., cruise control) he would need to write down the corresponding code; however, due to his memory problems he was never able to memorize the codes despite writing the same ones down year after year.

Analysis

There is a reasonable basis to conclude that the Veteran's residuals of TBI approximate a 40 percent rating, which is the currently assigned initial rating.  The evidence shows that his residuals of TBI include cognitive impairment in the form of mild memory loss, attention, concentration, or executive functions but it is not confirmed by objective evidence on testing.  The February 2013 VA examination also found that the TBI residuals result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  After considering these facts, the Board finds that the Veteran's residuals of TBI are productive of "objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions, resulting in mild functional impairment."  On that basis, the residuals of TBI due to those cognitive impairment facets of the Veteran's TBI equate to a level of impairment of 2, which corresponds to the Veteran's current 40 percent rating.

A higher rating is not warranted on the basis of the memory, attention, concentration, and executive function facet of cognitive impairment.  Pursuant to this facet, level 3 impairment is warranted where there is objective evidence on testing of moderate impairment of memory attention, concentration, or executive function resulting in moderate functional impairment.  For the Veteran, however, objective testing has not confirmed any memory impairment.  Thus, while the Board has considered the Veteran's credible lay statements regarding moderate and severe memory loss, those statements do not support an increase in his rating.  Level 3, or higher, impairment in memory, attention, concentration, and executive function has not been shown, and thus a rating in excess of 40 percent pursuant to this facet of cognitive impairment is not warranted.

A higher rating is not warranted on the basis of any other facet of cognitive impairment as the record does not show any significant impairment in the following facets: judgment, social interaction, orientation, motor activity (with intact motor and sensory system), visual spatial orientation, communication, or consciousness.  Further, the subjective symptoms facet of the table does not provide for an assignment of a level of impairment that would correspond to a disability rating higher than 40 percent.  The highest level of impairment assignable in that facet is 2.  

A separate rating for headaches and neck pain is not warranted as the evidence indicates that neither disability is a residual of TBI.  See 38 C.F.R. § 4.124a, DC 8045 Note (1) (any TBI residual with a distinct diagnosis may be evaluated separately under another diagnostic code).  The evidence does not demonstrate that the Veteran has any additional physical dysfunction as a residual of TBI.  The Veteran is rated separately for PTSD and that rating has been addressed by the Board above.  The Veteran does not have any additional neurobehavioral dysfunctions.

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 40 percent for residuals of TBI.  As such, the benefit-of-the-doubt doctrine is not applicable and an increased initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
VI.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2014).

The Board finds that the Veteran's mental disorder does not warrant referral for an extraschedular rating.  His service-connected PTSD symptoms are found in the ratings schedule and indicative of the 50 percent and 70 percent ratings the Board has assigned.  Those symptoms that are more severe have been considered but they do not result in occupational or social impairment approximating a higher rating.  As the Veteran's symptoms are contained within the ratings schedule, he does not present symptoms that are so exceptional or unusual that they would render application of the rating schedule impractical.  The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board also notes that the Veteran's residuals of TBI do not warrant referral for an extraschedular rating.  His main symptom is impairment in memory and this symptom is adequately considered by the schedular criteria.  Other symptoms, such as mild visual spatial orientation, have been considered.  Those symptoms do not warrant a higher rating and they are fully reflected by the schedular criteria.  Accordingly, the Board finds that the Veteran's symptoms are not so exceptional or unusual that they would render application of the rating schedule impractical.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected residuals of TBI is adequate; and referral for extraschedular consideration is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).

Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


ORDER

The claim for entitlement to service connection for a right knee disability is reopened; however, service connection for a right knee disability is denied.

The claim for entitlement to service connection for a left knee disability is reopened; however, service connection for a left disability is denied.

A 50 percent initial rating (but no higher) for PTSD prior to February 7, 2013, and a 70 percent rating (but no higher) thereafter, is granted, subject to the laws and regulations governing the payment of monetary awards.

An increased initial rating for residuals of TBI is denied.


REMAND

The Board finds it necessary to remand the claims remaining on appeal for additional development.

Left and Right Hip Disabilities

The Veteran seeks service connection for left and right hip disabilities.  In February 2012, the Veteran received a VA examination in connection with these claims.  Imaging performed during the examination revealed degenerative changes in the sacroiliac joints; however, the examiner concluded that the Veteran did not have a disability in either hip and that the sacroiliac joints were not considered part of the hip joints.  

In consideration of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the Veteran is a lay person and when he sought service connection for a left or right hip disability he may have been describing pain caused by his sacroiliac joints, which are in the same area of the body.  Thus, the Board finds that the February 2012 VA examination is not wholly sufficient to decide the claim.  Thus, a new VA examination is warranted on remand.

Foot Disabilities

The Veteran seeks service connection for a right and left bottom foot disability and right and left foot tingling.  The evidence of record contains a February 2012 VA examination report that demonstrates mild degenerative changes within the first metatarsophalangeal joints of both feet.  The Veteran also described burning sensations on the bottom of each foot.  The examiner, however, did not diagnose a disability of either foot and did not provide a cogent rationale for his decision.  Accordingly, the Board finds that the February 2012 VA examination is inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted on remand for these four claims.

Other Service Connection Claims

The Veteran also seeks service connection for a right shoulder disability, left shoulder disability, right wrist disability, left wrist disability, low back disability, hypertension, stomach disability, neck disability, right wrist carpal tunnel, and left wrist carpal tunnel.  He alleges that these disabilities are the result of strenuous physical activity incurred during service.  Given that the Veteran is a combat veteran who served in Vietnam, his lay statements are sufficient to establish such an in-service injury or event.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Thus, the Veteran's claimed disabilities may be related to service; however, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional in connection with the claims remaining on appeal.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The Veteran has claimed a right shoulder disability, left shoulder disability, right wrist disability, left wrist disability, low back disability, right hip disability, left hip disability, right bottom foot disability, left bottom foot disability, hypertension, stomach disability, neck disability, right foot tingling, left foot tingling, right wrist carpal tunnel, and left wrist carpal tunnel.  

For each claim, the examiner is to determine if there is a current disability.  In making such a determination, the examiner is to be cognizant of the fact that the Veteran is a lay person and so, for example, when he reports hip pain he may really be referring to pain in his sacroiliac joints which are generally in the same area of his body.

If the examiner does not diagnose a disability for a particular claim, he or she is to fully explain his rationale.

Then, for each identified disability, the examiner is to answer: 

a)  Is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability had its onset during, or is otherwise related to, active service?

b)  Is at least as likely as not that the disability is related to exposure to herbicides while serving in the Republic of Vietnam?  In answering this question, the examiner should presume that the Veteran was exposed to herbicides in the Republic of Vietnam.

The examiner must consider and discuss the lay statements of the Veteran regarding his disabilities, including as to his combat service in Vietnam.  

The examination report must include a complete rationale for all opinions expressed. 

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


